Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) Registration No. 333-132747 Subject to Completion: PROSPECTUS SUPPLEMENT (To Prospectus dated March 27, 2006) Preliminary Prospectus Supplement dated May 22, 2007 100% Principal Protected Notes UBS AG $ Notes linked to the UBS Bloomberg Constant Maturity Commodity Index (CMCI) Horizon Excess Return due on or about November 30, 2010 Issuer (Booking Branch): UBS AG (Jersey Branch) Term; Maturity Date: We currently expect that the Notes will mature on or about November 30, 2010 (investment term of 3 years, 5 months). No Interest Payments: We will not pay you interest during the term of the Notes. Underlying Index: The return on the Notes is linked to the performance of the UBS Bloomberg Constant Maturity Commodity Index (CMCI) Horizon Excess Return. The CMCI Horizon Excess Return (the Index) is designed to be a diversified benchmark for commodities as an asset class. The Index is composed of twenty eight futures contracts with up to five different maturities for each individual commodity. The Index reflects the returns that are potentially available through an uncollateralized investment in the CMCI Horizon basket. The term Excess Return in the title of the Index is not intended to suggest that the performance of the Index at any time or the return on your Notes will be positive or that the Index is designed to exceed a particular benchmark. The Index was designed by UBS AG (UBS) and Bloomberg L.P. (Bloomberg) and is calculated by UBS. For a discussion of the Index, see The CMCI Horizon Excess Return beginning on page S-15. Principal Protection: 100% at maturity Participation Rate: At least 100%. The actual Participation Rate will be determined on or about June 25, 2007 (the trade date) and will not be less than 100%. Payment at Maturity: At maturity, you will receive a cash payment per $1000 principal amount of your Notes equal to the greater of: (i) $1000 or (ii) $1000 x (1 + Index Return x Participation Rate). Index Return: Index Ending Level  Index Starting Level Index Starting Level Index Starting Level: , the closing level of the Index on the trade date. Index Ending Level: The closing level of the Index on or about November 22, 2010 (the final valuation date). CUSIP Number: 90261KNT3 ISIN: US90261KNT33 No Listing: The Notes will not be listed or displayed on any securities exchange or any electronic communications network. To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories: Protection Solutions, Optimization Solutions, Performance Solutions and Leverage Solutions. The securities offered hereby are classified by UBS as a Protection Solution for this purpose. For a more detailed description of each of the four categories, please see Structured Product Categorization on page S-3. See Risk Factors beginning on page S-7 for risks related to an investment in the Notes. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement and accompanying prospectus.
